MEMORANDUM **
Douglas J. McAuley, an Arizona state prisoner, appeals pro se the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging his constitutional rights were violated by the county prosecutors and sheriff when they presented false testimony before the grand jury and wrongfully initiated two criminal prosecutions against him. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s summary judgment, Frost v. Agnos, 152 F.3d 1124, 1128 (9th Cir.1998), and we affirm.
The district court properly granted summary judgment in favor of county prosecutors because prosecutors are absolutely immune from liability for initiating a prosecution and presenting the state’s case. See Buckley v. Fitzimmons, 509 U.S. 259, 270, 113 S.Ct. 2606, 125 L.Ed.2d 209 (1993).
The district court properly dismissed Defendant Martin as a party to the action because McAuley failed to file a Motion for Substitution within 90 days after Martin’s death was suggested upon the record. See Fed R. Civ. P. 25(a).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.